Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn due to the amendments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over N.E. DE Volder (US 3505571) referred to as Volder herein after and further in view of Gulati (US 20140141217) referred to as Gulati herein after.
Regarding claims 12, and 20-21, Volder discloses a glass enveloped semiconductor device (Col1; lines 22-26), or laminate to form a protective coating around the semiconductor material.  Volder discloses the glass encapsulated semiconductor providing a seal against harmful impurities and stabilizing the electrical properties (Col 1; lines 27-44) for the glass to reduce surface leakage of current (Col 6; lines 14-23, claim 1).
Volder does not disclose the method of manufacturing the glass encapsulated method of clam 1.
Gulati discloses a method of making a continuous laminate sheet (10),
the sheet comprising: 
a clad layer comprising a glass surrounding at least four of six sides of the core; the method comprising:
continuously extruding a sheet of the core glass (11)
and simultaneously; and continuously drawing the glass clad layer (12) onto the core glass layer (see at least [0048])
Gulati discloses the core glass layer may be slot drawn [0086] and indicates the clad glass layers may be slot or fusion drawn [0086] and specifically states a combination of glass feeds or fusion glass feeds may also be employed [0086] thus it would be obvious to attempt a combination of slot drawn and fusion drawn feeds as motivated by Gulati disclosing both may be used.
Gulati discloses in [0048] that the outer edges of the clad glass layers may encapsulate the cores glass layer [0048] thus meeting the claimed limitation that, “at least four of six sides including both major sides of the core sheet to produce the continuous laminate sheet having an envelope structure.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the glass encapsulation method of Gulati to manufacture the method of Volder.
Where Volder discloses the known means of ---glass encapsulating a semiconductor by coating with a glass slurry for at least reducing the leakage of surface current it would have been obvious to one skilled in the art to substitute the method of Gulati of glass encapsulation of another substance as motivated by another equivalent method for glass cladding known in the art disclosed by Volder.
Regarding claim 13, Volder discloses further heating (Col 5; line 55) and Gulati discloses further heating and Gulati discloses further heating in at least [0057] thus considered a step of zone refining the continuous laminate sheet to enhance crystallinity of the core.
Regarding claim 14, Gulati necessarily discloses cutting the continuous laminate sheet into individual sheets in order to encapsulate them, additionally, rolling of thin downdraw glasses or laminates is well-known in the art
Regarding claim 15, Volder discloses the formation occurring in an inert or non-reducing atmosphere to avoid oxidation of the semiconductor surrounded by glass (Col 5; lines 45-47).
Regarding claim 16, Volder discloses the core comprises Silicon (Col 1; line 28) has a CTE compatible with the core material (Col 4; line 11-12).
Regarding claim 17, the method of Gulati yields a glass to be laminated of less than 2mm [0009], thus a core has a thickness of from 0.1 microns to 100 millimeters, 
And a total laminate thickness of 0.3-3mm thus the glass clad layer thus within a thickness of from 0.1 to 1,000 microns, 
Gulati does not disclose the width of the clad and core glass however it would be obvious to one of ordinary skill in the art the width of the cladding is slightly larger than the core so that it may be furthers surrounding the cores (see discussion of claim 12 above)
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the width, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to optimize the width for the purpose of the semiconductors use such as computer chips, solar panels, detectors and other known electronics that use semiconductors. 
Regarding claim 18, the method of Gulati requires the glass to be at a liquidus viscosity for formation (at least [0072]) it would be obvious to one of ordinary skill in the art the slot extruding is accomplished above the melting point of the core because the material must be melted to slot draw and fusion draw.
Regarding claim 19, a width of the glass clad layer is greater than a width of the core (see discussion in claim 12).
Regarding claim 22,  Volder discloses an alkali-free glass (Col 3; lines 37-Col 4; line 6).


Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Gulati would not remedy Volder’s failure to disclose:
Continuously slot extruding a sheet of the core and simultaneously; and continuously fusion drawing the glass clad layer
Applicant argues that Gulati does not disclose “a core comprising at least one of an electrical semiconductor material, or a combination thereof” as recited on page 7 of the remarks filed 08/01/2022 The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The rejection relies on Volder for the teachings of the glass clad semiconductor and Gulati for the teachings of how to manufacture a glass cladded vitreous material such as a semiconductor.  
The burden for unexpected results is a high bar which requires precise evidence commensurate in scope with the claims.  Applicant points to the present Application [0088], [0093] indicating that even if the fusion drawn laminating process is known it is not obvious to apply this to laminating a semiconductor.
In response to this argument, [0088] and [0093] provide no evidence of unexpected results See MPEP 716.02(d). Applicant's arguments that the glass of Volder is not compatible with the apparatus of Gulati amount to a general allegations that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references and what would prevent one skilled in the art from cladding the semiconductor as the cladding is put on a viscous material with the fusion laminate device of Gulati.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741